NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 14 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 16-30232

                Plaintiff-Appellee,              D.C. No. 1:15-cr-00114-SPW

 v.
                                                 MEMORANDUM*
LARRY BURNELL SEPT, Jr.,

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Larry Burnell Sept, Jr., appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

transportation of a person with intent to engage in criminal sexual activity, in

violation of 18 U.S.C. § 2421. We have jurisdiction under 28 U.S.C. § 1291, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Sept’s request
for oral argument is denied.
we affirm.

      Sept contends that the district court violated his due process rights by relying

on unreliable hearsay evidence to find that his offense involved physical violence

against the victims and by varying upward on that basis. The district court did not

abuse its discretion in relying on the victims’ hearsay statements regarding Sept’s

violence against them. See United States v. Berry, 258 F.3d 971, 976 (9th Cir.

2001). Contrary to Sept’s contention, the victims’ statements, which were

consistent with each other and with the statement of one victim’s mother and that

of a third victim, were sufficiently corroborated to provide the minimum indicia of

reliability necessary for consideration at sentencing. See id. at 976-77.

      AFFIRMED.




                                          2                                    16-30232